Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 01/14/2020.
Claims 1-2, 4-10, 12-17, and 19-22 are presented for further examination.

Continued Examination under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 10, 12, 16, 17 and 19 are rejected under U.S.C. 103 as being unpatentable over Valkov et al., (US 2015/0178065), hereinafter “Valkov”, in view of DeHaan (US 2010/0250907), and further in view of Battepati et al., (US 2010/0287221), hereinafter “Battepati”.
As per claim 1, Valkov discloses a method, comprising:
	- receiving, by a processing device of a node of a multi-tenant Platform-as-a-Service (PaaS) system, an indication to initiate an update process for cartridges of the node (par. [0013], receiving a request to deploy a deployable package on a cloud platform, wherein the deployable package is associated with or be pertinent to one or more specific software applications, modules, components, features, services, or other business logic functionality, wherein the cloud platform is a platform-as-a-service implemented in Java includes functionality such as resource pooling to serve multiple consumers using a multi-tenant model), wherein the cartridges each provide functionality to execute applications on the multi-tenant PaaS system (par. [0015], wherein the functionality provided by the cloud platform is used by customers of the cloud platform to develop and deploy software applications on the cloud platform to each respective tenant or customer);
	- receiving a cartridge file package for storage at the node (par. [0018], extract the file from the deployable package);
- storing the cartridge file package to a cartridge library of the node (par. [0018], store the extracted file including the documentation content in the documentation repository);
- determining that the cartridge file package includes a newest version of the template cartridge and comprises an update to a current version of the template cartridge (par. [0028], and [0031], determine if there is a new documentation content for update and checking whether a portion of the name of the selected documentation archive that represents the name of the 
- in response to determining that the cartridge file package comprises the update to the template cartridge, (par. [0031] and [0033], when the value of the documentation archive timestamp is later in time than the value of the documentation application timestamp, then the selected documentation archive residing in the repository is a later version than the one published into the documentation application for the respective application).
However, Valkov does not explicitly disclose the claimed, “wherein the cartridge file package includes a template cartridge to be used to instantiate cartridge instances for an application executing on the node, wherein the cartridge library stores one or more versions of the template cartridge included in the cartridge file package; …and in response to determining that the cartridge instance is not associated with the newest version of the template cartridge, updating the cartridge instance to the newest version of the template cartridge.
On the other hand, DeHaan discloses wherein the cartridge file package includes a template cartridge to be used to instantiate cartridge instances for an application executing on the node,
wherein the cartridge library stores one or more versions of the template cartridge included in the cartridge file package (par. [0012] and [0060], generate a management configuration file based on the associated management template, and provide the generated management configuration file to the particular target machine);
- maintaining, by the processing device, one or more previous versions of the template cartridge along with the newest version of the template cartridge corresponding to the update of the template cartridge (par. [0056] and [0060], maintain the set of management templates in the 
wherein the one or more previous versions of the template cartridge and the newest version of the template cartridge are isolated from one another in the cartridge library (par. [0076]. when the specific configuration of a management class or management template  is altered or updated, the cobbler server invokes the configuration management engine to generate a new or updated configuration file for the particular target machines associated with the management template).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the system of Valkov to maintaining, by the processing device, one or more previous versions of the template cartridge along with the newest version of the template cartridge corresponding to the update of the template cartridge, in the same conventional manner as disclosed by DeHaan in order to effectively perform configuration management services on the target machines served by the provisioning server, thereby allowing a user to view the provisioning configuration or information tracking the status of a requested software installation.
Neither Valkov nor DeHaan discloses the claimed “determining whether a cartridge instance deployed on the node is associated with the newest version of the template cartridge,
wherein the cartridge instance is instantiated from one of the one or more versions of the template cartridge stored in the cartridge library; and in response to determining that the 
Meanwhile, Battepati discloses determining whether a cartridge instance deployed on the node is associated with the newest version of the template cartridge (see par. [0055]), wherein the cartridge instance is instantiated from one of the one or more versions of the template cartridge stored in the cartridge library (par. [0056], after the template has been defined apply it to one or more shares to provide access to users associated with the original templates); and
in response to determining that the cartridge instance is not associated with the newest version of the template cartridge, updating the cartridge instance to the newest version of the template cartridge (par. [0057], a determination is made as to whether the share is configured in accordance with the template, if the directory structure does not exist or has been modified, the directory structure specified by the template may be created or re-established on the machine).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the combined system of Valkov and DeHaan to determine that the cartridge instance is not associated with the newest version of the template cartridge, updating the cartridge instance to the newest version of the template cartridge, in the same conventional manner as disclosed by Battepati, in order to effectively create and apply the template to multiple shares thereby configuring the shares according to policies in the template.
As per claim 2, the combination of Valkov, DeHaan and Battepati discloses the invention as claimed. In addition, Battepati discloses configuration templates (par. [0004], configuration templates).

As per claim 4, the combination of Valkov, DeHaan and Battepati discloses the invention as claimed. In addition, Battepati discloses for each cartridge instance deployed on the node, when the cartridge instance implements an older version of the template cartridge, updating the cartridge instance with the newest version of the template cartridge (par. [0004], when the template or any template upon which the template depends or to which the template refers is changed, shares associated with the template is automatically changed as appropriate).

As per claims 9, 10 and 12, are system for performing the method of claims 1, 2 and 4 above. Therefore, they are rejected under the same rationale.

As per claims 16, 17 and 19, are non-transitory computer readable medium having stored therein instructions for executing the method of claims 1, 2 and 4 above. Therefore, they are rejected under the same rationale.

Claims 4-8, 13-15 and 20-22 are rejected under U.S.C. 103 as being unpatentable over Valkov et al., (US 2015/0178065), hereinafter “Valkov”, in view of DeHaan (US 2010/0250907), and further in view of Battepati et al., (US 2010/0287221), hereinafter “Battepati” and West et al., (US 2014/0075426), hereinafter “West”.
As per claim 5, the combination of Valkov, DeHaan and Battepati discloses the invention as claimed, except for the cartridge instance is not updated to the newest version of the template cartridge when the cartridge instance is flagged for no upgrades.
	Meanwhile, West discloses the cartridge instance is not updated to the newest version of the template cartridge when the cartridge instance is flagged for no upgrades (par. [0144] and [0146], a service may be upgraded if the components being upgraded provide the necessary tooling, and the ability to automate the migration scenario , otherwise there is no upgrade).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of cited references to include a flag for no upgrade, in the conventional manner as disclosed by West in order to allow for rapid provisioning and release of resources with minimal management effort or service provider interaction, thereby ensuring homogeneous environments.

As per claim 6, the combination of Valkov, DeHaan and Battepati discloses the invention as claimed, except for an application utilizing the cartridge instance flags the cartridge instance for no upgrades.
Meanwhile, West discloses an application utilizing the cartridge instance flags the cartridge instance for no upgrades (par. [0144] and [0146], a service may be upgraded if the components being upgraded provide the necessary tooling, and the ability to automate the migration scenario , otherwise there is no upgrade).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of cited 

As per claim 7, the combination of Valkov, DeHaan, Battepati and West discloses the invention as claimed. In addition, Battepati discloses when the cartridge instance comprises a pointer to a user directory of the template cartridge, updating the pointer to reference a user directory of the newest version of the template cartridge (par. [0049], [0083], template includes a reference to another template to use in conjunction with applying the template to a share).

As per claim 8, the combination of Valkov, DeHaan, Battepati and West discloses the invention as claimed. West further discloses the user directory comprises binaries of the cartridge instance that are executed by an application utilizing the cartridge instance (par. [0085], service definition packages are provided for use with the platform component, wherein each service definition package includes an application binary component, and a metadata).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of cited references to include binaries of the cartridge instance that are executed by an application utilizing the cartridge instance, in the conventional manner as disclosed by West in order to allow for rapid provisioning and release of resources with minimal management effort or service provider interaction, thereby ensuring homogeneous environments.

As per claims 13-15, are system for performing the method of claims 5-8 above. Therefore, they are rejected under the same rationale.

As per claims 20-22, are non-transitory computer readable medium having stored therein instructions for executing the method of claims 5-8 above. Therefore, they are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOAN T NGUYEN/Examiner, Art Unit 2165